                                                                                                                                         Case 4:19-cv-00325-HSG Document 324 Filed 12/17/19 Page 1 of 2




                                                                                                                                   1 PETER K. RENSTROM, State Bar No. 148459
                                                                                                                                       peter@wfbm.com
                                                                                                                                   2 TODD M. THACKER, State Bar No. 199506
                                                                                                                                       tthacker@wfbm.com
                                                                                                                                   3 WFBM, LLP
                                                                                                                                       601 Montgomery Street, Ninth Floor
                                                                                                                                   4 San Francisco, California 94111-2612
                                                                                                                                       Telephone: (415) 781-7072
                                                                                                                                   5 Facsimile:   (415) 391-6258
                                                                                                                                   6 Attorneys for Defendant
                                                                                                                                       VIKING PUMP, INC.
                                                                                                                                   7

                                                                                                                                   8                          UNITED STATES DISTRICT COURT
                                                                                                                                   9                       NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                                  10

                                                                                                                                  11
                                                 SAN FRANCISCO, CALIFORNIA 94111-2612
            601 MONTGOMERY STREET, NINTH FLOOR


                                                                                        TEL (415) 781-7072 • FAX (415) 391-6258




                                                                                                                                  12 AGNES TOY, individually and               USDC Case No. 4:19-CV-00325-HSG
                                                                                                                                     successor-in-interest to the Estate of
Walsworth




                                                                                                                                  13 THOMAS H. TOY, SR., deceased;             (Removed from Alameda Superior
                                                                                                                                     THOMAS H. TOY, JR., individually          Court Case No. RG18932350)
                                                                                                                                  14 and as legal heir to THOMAS H. TOY,
                                                                                                                                     SR., deceased,                            STIPULATION FOR DISMISSAL
                                                                                                                                  15                                           WITHOUT PREJUDICE OF
                                                                                                                                                     Plaintiffs,               VIKING PUMP, INC.
                                                                                                                                  16
                                                                                                                                            v.                                 Action Filed:     May 14, 2018
                                                                                                                                  17
                                                                                                                                       HONEYWELL INTERNATIONAL                 Judge: Hon. Haywood S. Gilliam, Jr.
                                                                                                                                  18 INC., et al.,
                                                                                                                                                                               [Filed Concurrently with [Proposed]
                                                                                                                                  19                 Defendants.               Order] and Certificate of Service]
                                                                                                                                  20

                                                                                                                                  21

                                                                                                                                  22

                                                                                                                                  23

                                                                                                                                  24

                                                                                                                                  25

                                                                                                                                  26
                                                                                                                                  27

                                                                                                                                  28

                                                                                                                                                                             1                Case No. 4:19-CV-00325-HSG
 4549461.1                                                                                                                                    STIPULATION FOR DISMISSAL WITHOUT PREJUDICE OF VIKING PUMP, INC.
                                                                                                                                         Case 4:19-cv-00325-HSG Document 324 Filed 12/17/19 Page 2 of 2




                                                                                                                                   1        TO THE COURT AND ALL INTERESTED PARTIES OF RECORD:
                                                                                                                                   2        IT IS HEREBY STIPULATED by the affected parties, Plaintiffs and Defendant,
                                                                                                                                   3 that all claims against Defendant VIKING PUMP, INC., shall be and hereby are,

                                                                                                                                   4 dismissed without prejudice, with mutual waiver of costs, pursuant to Rule 41 of the

                                                                                                                                   5 Federal Rules of Civil Procedure.

                                                                                                                                   6 Dated: December 17, 2019                   Dean Omar Branham Shirley, LLP
                                                                                                                                   7                                     By:    /s/ Benjamin H. Adams
                                                                                                                                   8
                                                                                                                                                                                Jessica M. Dean (CSBN 260598)
                                                                                                                                                                                Benjamin H. Adams (CSBN 272909)
                                                                                                                                   9                                            Attorneys for Plaintiffs
                                                                                                                                  10

                                                                                                                                  11
                                                                                                                                       Dated: December 17, 2019                WFBM, LLP
                                                 SAN FRANCISCO, CALIFORNIA 94111-2612
            601 MONTGOMERY STREET, NINTH FLOOR


                                                                                        TEL (415) 781-7072 • FAX (415) 391-6258




                                                                                                                                  12
Walsworth




                                                                                                                                  13

                                                                                                                                  14

                                                                                                                                  15

                                                                                                                                  16                                     By:
                                                                                                                                                                               TODD M. THACKER, (CSBN 199506)
                                                                                                                                  17
                                                                                                                                                                               PETER K. RENSTROM (CSBN 148459)
                                                                                                                                  18                                           WFBM, LLP
                                                                                                                                                                               Attorneys for Defendant
                                                                                                                                  19
                                                                                                                                                                               VIKING PUMP, INC.
                                                                                                                                  20

                                                                                                                                  21

                                                                                                                                  22

                                                                                                                                  23

                                                                                                                                  24

                                                                                                                                  25

                                                                                                                                  26
                                                                                                                                  27

                                                                                                                                  28

                                                                                                                                                                            -2-               Case No. 4:19-CV-00325-HSG
 4549461.1                                                                                                                                    STIPULATION FOR DISMISSAL WITHOUT PREJUDICE OF VIKING PUMP, INC.
